                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO


CONNIE SHIVNER,

      Plaintiff,

v.                                                         CV No. 20-497 RB/CG

CORRVALUES, LLC, et al.,

      Defendants.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court after conferring with counsel about a mutually

convenient date and time. IT IS HEREBY ORDERED that a status conference will be

held by telephone on Tuesday, October 5, 2021, at 2:30 p.m. The parties shall call

Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts, and

enter the Access Code 7467959, to be connected to the proceedings.

      IT IS SO ORDERED.


                                 _______________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
